Citation Nr: 1022809	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for schizophrenia.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1971 to April 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  At his request the 
Veteran was scheduled for a hearing at the RO in April 2010; 
he failed to appear for such hearing.  

As a final preliminary matter, the Board notes that the 
Veteran has been assigned diagnoses of psychiatric 
disabilities other than PTSD.  Recent case law provides that 
the scope of a mental health disability claim includes any 
mental disability that may be reasonably encompassed by the 
claimant's description of the disability, reported symptoms, 
and other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The instant case is distinguished from 
Clemons, as it involves a specific attempt by the Veteran to 
reopen claims of service connection for schizophrenia and 
PTSD that were previously finally denied, and requires 
submission of new and material evidence before it may 
progress to de novo review.  The Veteran has limited his 
claims to service connection for PTSD and schizophrenia.  
Consequently, the Board finds that the instant appeal 
involves only those diagnoses, and service connection for a 
psychiatric disability other than schizophrenia or PTSD is 
not before the Board.  See Clemons, 23 Vet App at 9.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

Historically, service connection was originally denied for 
schizophrenia and PTSD in a June 1994 rating decision.  An 
unappealed June 1999 Board decision upheld the denial of 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD.  That decision is final.  
38 U.S.C.A. § 7104.  An unappealed November 2002 rating 
decision continued to deny the Veteran's claim of service 
connection for PTSD.  That decision is also final.  
38 U.S.C.A. § 7105.  In May 2005, the Veteran sought to 
reopen his claims of service connection for schizophrenia and 
PTSD, and by November 2005 letter, the RO sought to satisfy 
the notice requirement mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, during the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which held that VCAA notice requirements 
in a claim to reopen must include (with some degree of 
specificity) notice of the basis for the prior denial of the 
claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.  The November 2005 letter did not notify the 
Veteran of the bases for the prior denial or notice of the 
evidence and information necessary to reopen the claim; 
therefore, it was not Kent-compliant.  

In a July 2007 letter to the Veteran's current address of 
record, the RO sought to satisfy the notice requirements of 
Kent.  The letter was returned to the RO as undeliverable.  A 
copy of the July 2007 VCAA letter was again mailed (to the 
same address) to the Veteran in August 2007; this letter was 
also returned to the RO as undeliverable.  On September 10, 
2007, the Veteran returned phone calls from the RO and 
advised the RO that the address the letters had been sent to 
was correct.  September 11 and September 24, 2007 letters 
from the RO to the Veteran were also returned as 
undeliverable after being mailed to the address the Veteran 
had indicated (and to which all previous letters had been 
mailed).  On October 15, 2007, the RO again contacted the 
Veteran by telephone and verified his mailing address.  An 
October 16, 2007 letter was ultimately delivered to the 
Veteran, along with the July 2007, August 2007, and September 
11 and September 24, 2007 letters.  Significantly, while the 
July 2007 letter informed the Veteran that his claim had 
previously been denied (in June 1994) and of the definition 
of new and material evidence, the letter was not complete 
Kent-complying notice.  Specifically, it did not inform him 
that the June 1999 Board decision denied his claim based on a 
finding that no competent (medical) evidence had been 
submitted linking the post-service findings of schizophrenia 
to service or of a current diagnosis of PTSD, or that his 
claim of service connection for PTSD was more recently denied 
in November 2002 on the basis that his stressor could not be 
verified and there was no diagnosis of PTSD.  

The Board reviewed the record to determine whether the 
Veteran is prejudiced by such notice defect.  As the 
Veteran's statements, and the evidence he has submitted in 
support of his claims to reopen, suggest that he, in fact, 
does not understand why the claims were previously denied, 
the Board finds that he is indeed prejudiced by the Kent-
mandated notice defect.  Consequently, remand for such notice 
is necessary.  

The Veteran is reminded that the duty to assist is not a one-
way street.  A Veteran cannot passively wait for assistance 
in those circumstances where his cooperation is needed for 
evidentiary development (see Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991)).  Furthermore, the Veteran is also reminded 
that it is his burden to keep VA apprised of his whereabouts 
and, if does not do so, VA is not obligated to "turn up 
heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  

In addition, the Veteran's service personnel records show 
that from January 1972 to March 1973 he was stationed in 
Korea, as a member of Battery A, 7/17th Artillery, 2nd 
Infantry Division.  The Veteran has alleged a stressor event 
in service that occurred at Camp Pelham, Korea.  
Specifically, he related that a truck caught on fire with a 
serviceman inside and that he pulled that serviceman out and 
felt skin come off his hands.  He does not know the name of 
the serviceman or whether he died.  Notably, he has provided 
several periods for when the stressor occurred.  Most 
recently, in his April 2006 stressor statement, he indicated 
the event occurred in approximately January 1972.  At a 
January 1998 Travel Board hearing he stated the stressor 
occurred in the winter of 1972.  And in an October 2002 PTSD 
Questionnaire, he indicated the event occurred in either 
January or February 1973.  

The United States Army and Joint Service Records Research 
Center (JSRRC) has advised they can only research stressful 
events if there are several items of specific information, 
including the Veteran's claim number and/or Social Security 
number, a two-month specific date range for when the 
stressful event occurred, the Veteran's unit of assignment 
during the stressful event, and the geographic location where 
the stressful event occurred.  

In May 2006, JSRRC made a formal finding that there was 
insufficient information to verify the Veteran's alleged 
stressor.  While the date ranges have been inconsistent, he 
has provided unit identification, a geographic location, and 
a date range to assist in the verification of this alleged 
stressor.  It is not adequately explained why a unit, 
location, and date range would be insufficient to establish 
the occurrence of an event that resulted in, at least, severe 
injury to a serviceman. To afford the Veteran the benefit of 
the full scope of VA's duty to assist, a further attempt at 
verification of this event based on the information provided 
is indicated.  

In his March 2007 Substantive Appeal, the Veteran requested 
that he be afforded a VA examination.  Parenthetically, the 
Board notes that as this decision does not reopen the 
Veteran's claim, any discussion of a VA examination is 
premature.  (When a Veteran seeks to reopen a claim of 
service connection, the duty to assist by arranging for a VA 
examination or securing a medical advisory opinion does not 
attach unless the claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(C).)  However, should the case be reopened by 
the RO, whether an examination to secure a nexus opinion(s) 
is necessary should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) via Certified Mail.  If the 
notice is not accepted at his current 
address of record, it should be so noted 
in the record, and the Veteran should 
again be contacted by phone and advised 
that his mail is not being delivered to 
the address he provides, and afforded 
opportunity to correct the problem.  He 
and his representative should have the 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by their response.  
2.  The RO should again seek verification 
of the Veteran's account that a serviceman 
was injured in the fire of a truck being 
blown up.  The identifying information for 
this verification attempt should include 
that the unit was Battery A, 7/17th 
Artillery, 2nd Infantry Division, and that 
the incident occurred in either January or 
February 1972.  

3.  Thereafter, if (and only if) the 
alleged stressor event is verified, the RO 
should arrange for the Veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD due to such stressor.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  Following examination and 
interview of the Veteran, and review of 
pertinent medical history, the examiner 
should opine whether the Veteran has PTSD 
based on the corroborated stressor event.  
If an alleged stressor event is 
corroborated, but PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
such diagnosis.  The examiner should 
explain the rationale for all opinions.  

4.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

